Titone, J. P.,
dissents and votes to remit the case to the County Court, Suffolk County, for a further hearing and to hold the appeal in abeyance in the interim, with the following memorandum: In People v Payton (45 NY2d 300, 305) the Court of Appeals had determined that a nonconsensual entry into a defendant’s home to effectuate a warrantless arrest, based upon probable cause, was not necessarily violative of a defendant’s constitutional right to be secure against unreasonable searches and seizures, even though there were no exigent circumstances. In his motion papers, defendant challenged the legality of his arrest on the basis that it was effected without a warrant, a month after the alleged incident. Nevertheless, no determination was ever made as to whether defendant’s statements were suppressible as the fruit of a warrantless arrest. At the time of the suppression hearing People v Payton (45 NY2d 300, supra) represented the law in New York. Thus, defendant, acknowledging said decision, did not challenge the People’s failure to present evidence that there were exigent circumstances justifying the arrest and obviously it was unnecessary for the People to attempt to prove that there were exigent circumstances. After defendant’s conviction, the United States Supreme Court reversed the decision of the Court of Appeals in People v Payton (supra) and held that absent exigent circumstances, the police are prohibited from making a warrantless and nonconsensual entry into a suspect’s home to make a routine felony arrest (Payton v New York, 445 US 573). The Payton rule, as enunciated by the Supreme Court, is to be applied retroactively to cases still pending on direct appeal (United States v Johnson, 457 US 537). Under these circumstances, defendant should not be held to have waived his right to now contest the denial of Ms motion to suppress his statements as the fruit of an illegal arrest. In any event, in my opinion the interest of justice dictates that this issue should be reached by this court. However, the record is not sufficient to determine the issue of the admissibility of the defendant’s statements. Accordingly, I would remit the matter to the County Court, Suffolk County, for a further evidentiary hearing to determine whether the warrantless arrest herein was made under exigent circumstances and if the trial court finds that the arrest was *804improper, whether the defendant’s statements must be excluded as the fruit of an illegal arrest or whether there was sufficient attenuation to sustain the admissibility of the statements (see People v Payton, 51 NY2d 169, 176-178).